DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 8, 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 

INDEPENDENT CLAIM 8:
At the outset Yano et al. teaches a sputtering target comprising an oxide that comprises an indium (In) element, a tin (Sn) element, a zinc (Zn) element and an aluminum (Al) element, wherein the oxide comprises a homologous structure compound represented by InAl03(ZnO)m (m is 0.1 to 10) and a bixbyite structure compound represented by In2O3. (par. 73 and 132-133: Yano et al. teaches a sputtering target that contains nearly the same composition ranges as disclosed in claim 3. Yano et al. teaches that the sputtering target is produced by mixing and pulverizing raw oxide powders, then granulating the fine powers and pressing to form a compact. Yano et al. teaches sintering the compact at the same temperature and duration as disclosed in paragraph 42 of applicant's specification to form a sputtering target. The target of Yano et al. with the same claimed composition and produced by the substantially identical process as disclosed in applicant’s specification would be expected to have a homologous structure compound represented by InAl03(Zn0)m (m is 0.1 to 10) and a bixbyite structure compound represented by In2O3.) When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product. See MPEP 2112.01.
	Yano et al. teaches utilizing the above described target and utilizing Argon (i.e. rare gas) and oxygen for production of semiconductor oxide films. (Paragraph 0164)
	Yano et al. teaches wherein the atomic ratio of In, Sn, Zn and Al satisfies the following formulas (1) to (4). (par. 73, 132, 133, 167 and paragraph 0101 - [0101] In the above atomic ratio 1, [In]/([In]+[Sn]+[Zn]) is preferably 0.1 to 0.5.)

	Regarding the claimed range of Indium, Yano et al. discussed above teach that the atomic ratio of Indium, [In]/([In]+[Sn]+[Zn]) is preferably 0.1 to 0.5.  0.5 covers Applicant’s lowest amount.  Futhermore, where the ranges are close a prima facie case of obviousness exists.  (i.e. 0.49) See MPEP 2144.05 – Obviousness of Similar and Overlapping Ranges, Amounts and Proprotions - a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.") 
	It understood that use 0.5 Indium in the film produces a semiconductor film and the prior art film would be a semiconductor film.
DEPENDENT CLAIM 7:
Regarding claim 7, Yano et al. teaches an oxide semiconductor thin film formed by a sputtering method with the use of the sputtering target. (See Examples, Example 10)
DEPENDENT CLAIM 14:
Regarding claim 14, Yano et al. teaches a thin film transistor comprising, as a channel layer, the oxide semiconductor thin film by the method for producing an oxide semiconductor thin film. (Paragraphs 0224-0227)
DEPENDENT CLAIM 15:
Regarding claim 15, Yano et al. teaches the field effect mobility to be 10 cm2
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yano et al. (U.S. PGPUB. 2010/0155717 A1) in view of Sano et al. (JP 2007-073697).
DEPENDENT CLAIM 9:
The difference not yet discussed is wherein the formation of the semiconductor thin film is conducted in an atmosphere of a mixed gas that comprises a rare gas and at least water vapor.
Regarding claim 9, Yano et al. already discussed above teach utilizing oxygen and argon as a sputtering gas. (See Yano et al. discussed above) Sano et al. teach adding water vapor in order to stabilize sputtering when forming a semiconductor thin film. (Paragraph 0051, 0084) 
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the ratio of the water vapor contained in the mixed gas is 0.1% to 25% in terms of a partial pressure ratio.
Regarding claim 10, Sano et al. teach the ratio of the water vapor contained in the mixed gas is 0.1% to 25% in terms of a partial pressure ratio.  (Paragraph 0054 - 5*10-5 Pa to 1.0 *10-1 Pa. Paragraph 0091 - 0.5 Pa Total Pressure. 0.00005/0.5 * 100 = 0.1%. 0.01/0.5 * 100 = 2%)
The motivation for utilizing the features of Sano et al. is that it allows for stabilizing the sputtering. (Paragraph 0051)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yano et al. by utilizing the features of Sano et al. because it allows for stabilizing the sputtering.	
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yano et al. (U.S. PGPUB. 2010/0155717 Al) in view of Haag et al. (U.S. PGPUB. 2003/0062255 Al) and Scheer et al. (U.S. Pat. 7,977,255).

DEPENDENT CLAIM 11:
Regarding claim 11, Haag et al. teach depositing on a substrate for production of a TFT by positioning a substrate in opposition to 3 or more sputtering targets arranged in parallel with a prescribed interval in a vacuum chamber; applying a negative and a positive potential alternately from an AC power source to each of the targets; and causing plasma to be generated on the target by applying at least one output from the AC power source while switching the target to which a potential is applied among two or more targets that are divergently connected to this AC power source, thereby forming a film on a substrate surface. (Figs. 1-3, 8; Paragraphs 0075-0081; Paragraph 0056) Scheer et al. teaches transporting substrates in sequence to position substrates in front of targets. (Column 10 lines 9-13)
DEPENDENT CLAIM 12:
Regarding claim 12, Haag et al. teach wherein the AC power density of the AC power source is 3 W/cm2 or more and 20 W/cm2 or less. (Paragraph 0050)
DEPENDENT CLAIM 13:
Regarding claim 13, Haag et al. teach wherein the frequency of the AC power source is 10 kHz to 1 MHz. (Paragraph 0080)
The motivation for utilizing the features of Haag et al. is that it allows for forming a homogenous film. (Paragraph 0002)
The motivation for utilizing the features of Scheer et al. is that it allows for transporting substrates. (Column 10 lines 9-13)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yano et al. by utilizing the features of Haag et al. .
Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
In response to the argument that Yano does not teach the claimed atomic ratio of Indium, it is argued that Yano teach that the atomic ratio of Indium, [In]/([In]+[Sn]+[Zn]) is preferably 0.1 to 0.5.  0.5 covers Applicant’s lowest amount.  Futhermore, where the ranges are close a prima facie case of obviousness exists.  (i.e. 0.49) See MPEP 2144.05 – Obviousness of Similar and Overlapping Ranges, Amounts and Proprotions - a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.") 
In response to the argument that Yano teaches away from utilizing greater than 0.5 indium, it is argued that Yano teaches the range to be from 0.1 to 0.5 at Paragraph 0101. 
In response to the argument that Yano teaches away from utilizing greater than 0.5 because Yano recognize that such a film is not usable as a TFT, it is argued that at least claims 7-13 do not require the films to be a TFT but a semiconductor film.  Yano teaches a semiconductor film.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 13, 2021